Title: To George Washington from Samuel Holden Parsons, 26 June 1781
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            Camp Peeks Kill 26th June 1781
                        
                        The Comittee from the Connecticut Line appointed to adjust their Accounts with the State have returned
                            without effecting a settlement, the Lower House of Assembly refuse to pay any part of the Subsistance of the Officers
                            before the first of April last, & from that time no more than Eight pence half penny per Ration; the Resolutions
                            of Congress notwithstanding. In stating the accounts the Committee of the Assembly charge many articles supplied the Army,
                            at fifty per Cent above the Price agreed to by the Assembly; which the Legislature refuse to ratefy. These reasons
                            prevented a Settlement, the Gentlemen from the Army not thinking it consistant with their trust to close the Account, with
                            the total Loss of so great a part of their just due: & have reported the facts to me and desiring me to publish the
                            Matter to the line in such manner as I judge most expedient.
                        On consulting General Huntington we thought it proper to inform your Excellency of our apprehensions of the
                            fatal Conseqences we fear on the refusal of the State to close the accounts, and secure the subsistance, as well as pay of
                            the Line: and to request your Excellency’s advice and Direction.
                        The Officers have now served from the first of January 1777 and have received very little more than one years
                            Pay for their services, and very little prospect appears of a speedy Supply of Money, and no expectation of a Settlement
                            of their past Wages and Subsistance; their own Estates are in a gGreat measure expended in Subsisting themselves in the Army, and thereby reduced to a State of destress; and the
                            Conduct of Government in this and other instances convince them, that they have no Justice to hope from the State unless
                            their Accounts are Closed and their wages & subsistance secured, before the Period arrives in
                            which they have no further Occasion for the services of the Army.
                        Under these Impressions heightned by their real Wants I fear they will be driven from service on knowing the
                            State in which their Demands on Government are left; nor can I hold myself answerable for their conduct. I think it highly
                            probable a very great Proportion of Officers would immediately Resign their Commissions even at this Season: the
                            consequence of which will be little short of disbanding the Line.
                        I would therefore beg your Excellency’s direction in the Case, and that the Line may once more be aided by
                            your Friendly Interposition with the State to do them Justice, the Governor has always exerted himself to procure that
                            Justice which is due to the Army: a Letter from your Excellency to him on the Subject, would at least quiet the Minds of
                            the Officers, whilst the Matter was in a train of Adjustment; and I believe procure that Justice from the State which
                            nothing else will effect. I am with great Respect Your Excellency’s Obedt Servnt
                        
                            Saml H. Parsons
                        
                    